F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                         FEB 18 1999
                                    TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 ROBERT C. COLEMAN,

           Plaintiff - Appellant,                       No. 98-1322
 vs.                                              (D.C. No. 97-WM-2749)
                                                         (D. Colo.)
 STORAGE TECHNOLOGY
 CORPORATION,

           Defendant - Appellee.


                              ORDER AND JUDGMENT *


Before ANDERSON, KELLY, and BRISCOE, Circuit Judges. **


       Mr. Coleman, appearing pro se, appeals from the dismissal without

prejudice of his Title VII action for failing to serve the summons and complaint.

The issue in this case is whether, after the district court granted Mr. Coleman one

extension of time, it abused its discretion in not granting him another. We affirm.

       On December 30, 1997, Mr. Coleman filed his complaint. On June 2, 1998

       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
the district court issued a show cause order requiring Mr. Coleman, by June 26,

1998, to file proof of service or show cause why the action should not be

dismissed for failing to serve the complaint within 120 days after filing it. See

Fed. R. Civ. P. 4(m). On June 8, 1998, Mr. Coleman sought a 90-day extension

of time based upon unspecified emergencies. R. doc. 11. On June 10, 1998, the

district court discharged the order to show cause, indicating it would dismiss the

case if proof of service was not filed by August 3, 1998. The order contains a

certificate of service. R. doc. 3. Thus, on June 10, 1988, the district court

granted Mr. Coleman’s June 8, 1998 request for an extension of time, although

the extension was for less than 90 days. On August 4, 1998, Mr. Coleman

indicated that he “had not received an acknowledgment” of his June 8, 1998

request for a 90-day extension and sought a second extension of 30 days based

upon the earlier unspecified emergencies. On August 5, 1998, the district court

dismissed the case based upon noncompliance with its June 10 order. The district

court denied reconsideration.

      We review the district court’s dismissal for an abuse of discretion. See

Espinoza v. United States, 52 F.3d 838, 841 (10th Cir. 1995). Under Fed. R. Civ.

P. 4(m) a plaintiff is entitled to a mandatory extension of time to serve for good

cause shown and a permissive extension in the absence of good cause. Espinosa,

52 F.3d at 841. Although the district court did not elaborate on its reasoning for


                                         -2-
granting the first extension of time, the operative fact is that it granted the

extension, although not for 90 days as requested. Even assuming that Rule 4(m)

applies to the district court’s denial of an additional 30 days, Mr. Coleman failed

to demonstrate “good cause” for not obtaining proof of service by August 3, 1998,

as directed by the district court. Unspecified emergencies do not constitute “good

cause.” Although Mr. Coleman makes the unverified assertion that he did not

receive a response concerning his initial request for a 90-day extension, and the

time may now have run on filing his Title VII claim, it was his responsibility to

make reasonably prompt inquiry. See Despain v. Salt Lake Area Metro Gang

Unit, 13 F.3d 1436, 1438-39 (10th Cir. 1994) (construing “good cause”

requirement of former rule). Had he done so, he would have learned that the

district court had granted his request for an extension of time and he could have

planned based upon the August 3, 1998 extended deadline. That was not done,

and we cannot find that the district court abused its discretion in declining to

grant a permissive extension beyond the once-extended deadline in the absence of

good cause.

                                         Entered for the Court


                                         Paul J. Kelly, Jr.
                                         Circuit Judge




                                          -3-